Citation Nr: 0914712	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  08-05 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured coccyx.

2.  Entitlement to service connection for a stomach disorder, 
as secondary to treatment for residuals of a fractured 
coccyx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserve from January 1974 to 
January 1999.  All of the Veteran's Reserve duty was in 
"active duty for training" status.  

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The Veteran testified before the undersigned Member of the 
Board at a hearing held at the RO in December 2008.

The issue of service connection for a stomach disorder, 
secondary to treatment for residuals of a fractured coccyx is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

It is shown to be as likely as not that the Veteran fractured 
her coccyx during a period of active duty for training.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
residuals of a fractured coccyx were incurred in active duty 
for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303. (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to her claim.  Insofar as the Board is 
granting the Veteran's claim for service connection for 
residuals of a fractured coccyx, there is no need to discuss 
whether the VCAA's provisions have been fully satisfied with 
respect thereto.  Assuming any notice error occurred, such 
error was harmless since this decision grants the benefit 
sought in full.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by active 
duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge if all of the 
evidence establishes that the disease was incurred in such 
duty.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence 
or, in certain circumstances, lay evidence of an in-service 
occurrence or aggravation of a disease or injury, and medical 
evidence establishing a nexus between the in-service disease 
or injury and the current disability.  See, e.g., Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The requirement that a 
current disability exist is satisfied if the claimant had a 
disability at the time his claim for VA disability 
compensation was filed or during the pendency of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the Veteran, a registered nurse, alleges that 
she currently has residual pain from a fractured coccyx.  The 
Veteran claims that she fractured her coccyx in 1992 while 
performing her reserve duties.  At a December 2008 hearing, 
the Veteran testified that she fell onto a stack of metal 
railings while unloading trucks to put up tents for a field 
hospital unit.  She testified that she was taken to the 
Little Rock Air Force Base Hospital, where x-rays showed she 
had a "crushed" tailbone.  She was prescribed ibuprofen for 
pain, but was told that nothing else could be done for her 
injury.  The Veteran states that she currently experiences 
constant pain from the injury that she treats with Motrin 
(ibuprofen). 

The Veteran submitted documentation from her private 
physician indicating that she is still treated for residual 
pain from her fractured coccyx.

The Veteran also submitted statements from three individuals 
who served with her at the 810th Field Hospital, all of whom 
stated that the Veteran broke her coccyx when she fell while 
erecting tents during Reserve duty.  Two of these individuals 
also stated that the Veteran was taken to Little Rock AFB for 
treatment.

The Veteran's service treatment records do not contain 
records referable to treatment for a broken coccyx at Little 
Rock AFB, and the service department was unable to locate a 
Line of Duty determination for a coccyx injury.  However, a 
September 22, 1992 note from the Veteran's 810th Station 
Hospital treatment record states that the Veteran had a 
fractured coccyx that was diagnosed and treated at Little 
Rock AFB and that she should be put on a T3 profile.  A note 
dated in December 1992 stated that the Veteran's profile 
should be extended an additional 90 days to allow complete 
healing of the coccygeal fracture.  A February 1994 Report of 
Medical History contains a notation stating that the Veteran 
was treated at Little Rock AFB for a broken coccyx bone.  

Given the above evidence, giving the benefit of the doubt to 
the Veteran, the Board finds that it is as likely as not that 
the Veteran's current pain is referable to a coccyx fracture 
that was incurred during a period of active duty for 
training.  See 38 U.S.C.  5107(b), 38 C.F.R. 3.102.  Although 
no records referable to the date of injury were found in the 
Veteran's service treatment records, later notations dated in 
1992, while the Veteran was still recovering from her injury, 
and in 1994, reference treatment at Little Rock AFB for a 
fractured coccyx.  In 1992, members of the Reserves that were 
not on activity duty were eligible to receive treatment at 
military medical facilities only for illnesses or injuries 
incurred during training or periods of active duty.  See, 
e.g. Increased Tricare Eligibility for Reservists Presents 
Educational Challenges, GAO-07-195, U.S. Government 
Accountability Office, 2007 at p. 7 (noting the limitations 
on Reservists' eligibility for treatment at military medical 
facilities prior to fiscal year 2004).  Thus, these 
notations, together with the lay statements from individuals 
who served with the Veteran, suggest that the Veteran did in 
fact fracture her coccyx while she was performing her Reserve 
duties.  Therefore, giving the benefit of the doubt to the 
Veteran, service connection for the residuals of this injury 
is granted.


ORDER

Service connection for residuals of a fractured coccyx is 
granted.  


REMAND

The Veteran claims that, as a result of many years of taking 
ibuprofen for management of the pain from the residuals of 
her broken coccyx, she developed "stomach distress."

In support of her claim, the Veteran submitted a copy of an 
ibuprofen label which references the risk of stomach bleeding 
and states that use of the drug should be discontinued if 
"stomach pain or upset gets worse or lasts."  The Veteran 
also submitted a photocopy of what appears to be a page from 
the Physician's Desk Reference, or a similar text, that 
contains substantially the same information as the ibuprofen 
label.  However, evidence generally showing that ibuprofen 
may cause stomach problems does not constitute competent 
medical evidence that this Veteran currently has a stomach 
disability that was caused by her use of ibuprofen for 
management of the pain from residuals of her coccyx injury.  
See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998).  

The Board is aware that the Veteran is a registered nurse, 
and that, in some cases, the opinion of a nurse who 
participated in the treatment of a Veteran can constitute 
competent medical evidence in support of the Veteran's claim.  
See, e.g., Goss v. Brown, 9 Vet. App. 109, 113 (1996).  
However, in this case, the Board notes that on her claim form 
the Veteran referenced her stomach disorder only as "stomach 
distress," which term does not constitute a medical 
diagnosis.  Furthermore, the Veteran testified at her hearing 
that, although her doctor acknowledged the relationship 
between ibuprofen and gastroesophogeal reflux disease, her 
doctor did not diagnose her with this disability.  Also, 
while the medication label submitted by the Veteran warns of 
stomach bleeding, the Veteran stated at her hearing that she 
did not have any stomach bleeding or any sharp pain 
indicative of an ulcer.  In light of this, the Board finds 
that additional medical evidence is necessary in order to 
address the Veteran's claim that she has a stomach disability 
that is secondary to the treatment of residuals of her coccyx 
fracture.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
an appropriate VA examination by a 
physician to determine whether the 
Veteran has a stomach disability and, if 
so, the etiology of such disability.  If 
the Veteran is diagnosed with a stomach 
disability, the examiner should 
specifically state whether it is at least 
as likely as not (at least 50% likely) 
that the Veteran's stomach disability was 
caused by her use of ibuprofen to treat 
her pain from residuals of a broken 
coccyx.

All testing or studies deemed necessary 
should be performed.  The claims files 
should be made available for the 
examiner's review in connection with the 
evaluation.  All opinions and conclusions 
expressed by the examiner should be 
supported by a complete rationale in the 
report.  

2.  After completion of the above 
development, the Veteran's claim should 
be re-adjudicated.  If the determination 
remains unfavorable to the Veteran, she 
and her representative should be provided 
with a supplemental statement of the case 
(SSOC) and given an opportunity to 
respond thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


